232 F.2d 895
PETROLEUM CONVERSION CORPORATION, Petitioner-Appellant,v.James A. VAUGHAN, Individually and as Administrator of the Estate of Elizabeth Boyd Vaughan, Deceased, and Edward A. Rogers, Appellees.
No. 254 - October Term, 1955.
Docket 23864.
United States Court of Appeals Second Circuit.
Argued April 2, 3, 1956.
Decided April 16, 1956.

Appeal from the United States District Court for the District of Connecticut; Robert P. Anderson, Judge.
Morgan P. Ames, Warren Egenton, Stamford, Conn., Cummings & Lockwood, Stamford, Conn., of counsel, for petitioner-appellant.
James A. Vaughan, New York City, for appellees.
Before FRANK, MEDINA and WATERMAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of Judge Anderson. 140 F. Supp. 369.